Morse, C. J.
I cannot concur in the opinion of Mr, Justice Grant in this case, because a decree for the complainant permits him to profit by his own wrong. Such is not the use of equity.
The theory upon which complainant seeks to recover the premises in question in this case is substantially this: That in 1876, his wife being ill and not expected to live, *345the complainant, who was then the owner of the land, deeded it to his wife on the 6th day of July, because he and his wife desired to make a gift to Urbana University. The will was written by complainant, and signed by his wife. The execution of it was attested by four witnesses, one of them being the complainant himself. There was nothing about the instrument or its attestation, appearing on the face of the paper, showing any failure of proper execution. The wife recovered of her severe illness, and did not die until 1889. In 1878 she added a codicil to this will, witnessed by three persons, granting to her husband a life-estate in the premises. The will failed of probate because none of the witnesses, not even the complainant, could recollect whether the testatrix signed it in their presence. Now complainant comes into a court of equity, and claims that he deeded this land to his wife upon the express consideration .that she should will it to the Urbana University, as she wanted the credit of the gift; that the will having failed of probate, and being therefore ineffectual to convey the property as desired and agreed, the consideration has failed, and he is entitled to have the property restored to him. This might be a meritorious claim, and one to which equity might lend an ear, did it not conclusively appear that the failure to prove this will was brought about by the complainant himself, and for the very purpose of defeating the object of the conveyance from him to his wife, as he declares such object to have been. In other words, he himself has destroyed the consideration of this conveyance to his wife, and, having done so purposely to help himself, then has the sublime audacity to come into a court of equity and ask the restoration of this land to him for no other reason than that the consideration of his deed to his wife has been destroyed. After the death of his wife, the desire to retain this land possesses him. He is not *346satisfied with a life-estate. January 2, 1890, he writes to one of the defendants, an heir at law, and states that the reason his wife did not will the property to him was because—
“ She believed that if she should die he would marry again, for to marry, widowers had temptations within, and tempters without, if they had money, and she thought that by diverting the money into another channel she would forestall the tempters, and place the money where it would do the most good. I don't think she felt that way at the time of her death. But, if she had, is that a sufficient reason for ignoring the golden rule? Had that property been hers- at marriage, or had it been inherited from parents or other relatives, I would not have presumed to lay a hand On it, though I had been left penniless, and it is with unfeigned reluctance that I do what I am doing. Eunice, Esther, Caroline, and Oscar have each said to me, * The property is yours, and you ought to have it.' I think Helen uttered the same sentiment, and Mary, at least, assented to it. In your letter is this language: ‘ Now, George, if that will work a hardship and wrong to you, we should consider it, and, if possible, right that wrong.' Now, there is noway of righting that wrong but setting aside the will, and what would I gain by setting aside the will, if her other heirs should step in and take possession? And all we ask is that they sign a pledge that they will not do that thing, or, in other words, that they sign a quitclaim to property upon which they never had a claim, either in law or equity.
“You ask what would be my plan of instituting a suit to set aside the will. Such suits, I think, are usually commenced by the beneficiary. Petition the probate court that the will be admitted to probate. It is then tried in that court, when one of the parties is sure to get beat, and the beaten party may appeal, if he.chooses, to the circuit court, and thence to the Supreme Court. You ask what advantage I would have over the immediate heirs in maintaining a suit. Without going into detail, I will mention some. First, it would be tried in a court of equity, where parties are allowed to introduce any testimony having a bearing on the subject, where motives and intentions are of more account than mere *347legal technicalities. It would be shown that this property' was accumulated under my administration and by my labor] and that, for considerations purely private and domestic (which considerations no longer exist), a large portion was deeded to her. This, with the facts shown in this letter, with much more added, would be shown in evidence] while these immediate heirs could only show a bare deed given from husband to wife under the circumstances above mentioned, and where the nominal consideration was only two dollars, which makes it self-evident that the deed was not intended by either of the parties to convey rights to these ‘heirs presumptive.’”
It is evident from this letter and others, as well as the testimony in the case, that complainant was determined to obtain the property, not only as against his wife’s heirs, but also against the university. He was instrumental in defeating the probate of the will. When examined as a witness in the probate court, he could not tell whether the signature to his wife’s will was written by herself or by him. When asked whether he signed his name as a witness to the will in the presence of his wife, he said:
“I couldn’t even answer that. It was a long time ago, and at that time I did not know that such things were needed, and therefore it.dropped out of my mind.”
Nor could he tell whether Mrs. Barker signed the' will in his presence. His memory seems to be very good as to matters in his favor, happening long years ago, but as to this will, which was the consideration, as he claims, of his deed to his wife, he is wonderfully forgetful, — a forgetfulness which, in my opinion, is born of his greed and desire for this land. It is plain to me that, had complainant desired the probate of this will, there would have been no difficulty in proving its due execution. But, as it was, all the parties to the suit, and their attorneys, appeared in the probate court, and were opposed to the establishment of the will, and the ques*348tions and proceedings were shaped to the end that it might fail of probate, as it did.
I do not care to discuss the other questions raised, since I am satisfied that the complainant ought not to be permitted to build his case out of the ruin of this will, which he himself destroyed with the intent to profit by such destruction. This would not be equity, but a reward given for wrongful conduct, not far removed from perjury.
The bill of complaint ought to be dismissed, with costs.
McGrath, J., did not sit.
Montgomery, J., having been of counsel in the case, did not sit.